DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 09/13/2022 regarding application 16/909,386. In Applicant’s amendment:
Claims 1-2, 4, 7-9, 12-15 and 19-20 have been amended.
	Claims 1-20 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 09/13/2022 necessitated new grounds of rejection in this office action.

Foreign Priority of Application
3.		The Examiner has noted the Applicants claiming Foreign Priority from Application 	KR10-2019-0085683 with the effective filing date on 07/16/2019. Receipt is acknowledged of 	papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the 	file. 

Response to Arguments
4.		Applicant’s arguments, see page 18 filed on 09/13/2022, with respect to the 35 U.S.C. § 112 (a) Claim Rejections for Claims 1-20 have been fully considered and is found to be persuasive. 
		Therefore, the 35 U.S.C. § 112 (a) rejection of Claims 1-20 are withdrawn.
5.		Applicant’s arguments, see pages 18-23 filed on 09/13/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-20 have been fully considered and is found to be not persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 1-20 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.

Response to 35 U.S.C. § 101 Arguments
6. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-20 have been fully 	considered, but they are found not persuasive (see Applicant Remarks, Pages 18-23, dated 	09/13/2022). Examiner respectfully disagrees. 
Argument #1
(A).	Applicant argues that Claims 1-20 do not recite an abstract idea, law of nature of natural phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 18-23, dated 09/13/2022). Examiner respectfully disagrees.
These abstract idea limitations (as identified above in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind (such as observation(s) and/or opinion(s) and/or evaluation(s) and/or judgment(s)) and/or (2) the use of a physical aid (e.g., the pen and paper). The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (2) fundamental economic principles or practices (including mitigating risk) and/or (3) managing personal behavior or relationships or interactions between people (including teachings and/or following rules or instructions).
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
Moreover, from the Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) regarding “Certain Methods of Organizing Human Activities” Grouping, Examiner mentions that “this grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping” (emphasis added).
That is, other than reciting the elements of (e.g., “a plurality of virtual sensors”, “sensor network”,  “database”, “wind sensor(s), temperature sensor(s) or a humidity sensor(s)”, “pop-up window or a separate additional icon”, “graphical user interface (GUI)” & “Monte Carlo prediction algorithm”, etc…), nothing in the claim element(s) precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) fundamental economic principles or practices (including mitigating risk) and/or (2) managing personal behavior or relationships or interactions between people (including teachings and/or following rules or instructions) and/or “Mental Processes” which pertains to (3) concepts performed in the human mind and/or via as physical aids regarding pen and paper (such as observation(s) and/or evaluation(s) and/or opinion(s) and/or judgment(s)).
Evidence for such “Mental Processes” is provided herein according to the following Applicant’s Specification sections denoting the manual aspect of “drawing” a risk matrix and 3D vector value for example which can be performed by a person at a minimum by the use of physical aids such as pen and paper.
Applicant’s Specification ¶ [0052]: “Next, step S460 is an activity axis generation step, and may generate an activity risk matrix. Here, the activity risk matrix may be generated by drawing the probability (P), the impact (I), and the activity significance (S) in three dimensions.”
 Applicant’s Specification ¶ [0056]: “It is possible to generate a three-dimensional vector value (a risk value calculated according to a preset method, such as an average, a weighted average, or a sum by addition and subtraction). However, the three-dimensional vector value may be calculated and drawn in various ways, such as being automatically calculated by a separately set algorithm or calculation formula, or being reflected and calculated considering an increase or decrease situation for one or more values of the probability (P), the impact (I), and the sensory level (I)).
Applicant’s Specification ¶ [0087]: Next, step S550 is an environment axis generation step, and may generate an environmental risk matrix. Here, the environmental risk matrix may be generated by drawing the probability (P), the impact (I), and the environmental significance (S) in three dimensions. In this environmental risk matrix, vector values may be calculated as environmental risk evaluation information (see FIG. 3C).”
Applicant’s Specification ¶ [0128]: “Step S660 is a worker axis generation step, and may generate a worker risk matrix. Here, the worker risk matrix may be generated by drawing the probability (P), the impact (I), and the worker significance (S) in three dimensions. In this worker risk matrix, vector values may be calculated as worker risk evaluation information (see FIG. 4C)” (emphasis added).
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.” Also “if a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (e.g., the pen and paper) to help perform a mental step does not negate the mental nature of this limitation (emphasis added). 
Dependent Claims 2-19:
The additional limitations of the claimed invention contain additional elements such as (e.g., “pop-up window or the icon”, “database”, “a plurality of virtual sensors”, “sensor network”, “Monte Carlo Prediction algorithm”, “graphical user interface (GUI)”, “pop-up window or a separate additional icon”, “multi-dimensional internal space”, etc…) which merely narrow the previously recited abstract idea limitations of “Mental Processes” and/or “Certain Methods of Organizing Human Activities” Groupings and are further directed to additional abstract ideas for generating a 3D risk matrix and method for evaluating and factoring in the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information as previously described in Independent Claims 1 and 20. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea.]
Argument #2
(B).	Applicant argues that Claims 1-20 are analogous to Example Claim 39 of the 35 U.S.C. 101 Examples: Subject Matter Eligibility Examples: Abstract Ideas document and therefore deemed patent eligible under revised step 2a prong one as not reciting an abstract idea, law of nature of natural phenomenon via the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 18-23, dated 09/13/2022). Examiner respectfully disagrees.
	Example Claim 39 of the 35 U.S.C. 101 Examples is a method for training a neural network for facial detection. In this claim, the Applicant addressed the issue of detecting human faces where there are shifts, distortions and variations of the face pattern in the image. This example claim 39 contained the additional elements such as “applying one or more transformations”, “training the neural network in stage 1” & “training the neural network in stage 2”, in the steps such as “applying one or more transformations to each digital facial image…”, “creating a first training set comprising the collected set of digital facial images…”, “training the neural network in a first stage…”, “creating a second training set for a second stage of training comprising the first training set…” and “training the neural network in a second stage…”, wherein the steps can not be categorized as reciting judicial exceptions. Specifically, Example Claim 39 used neural networks to perform facial detection. A neural network is a framework of machine learning algorithms that work together to classify inputs based on a previous training process. These are automated steps that are performed by computer using machine learning algorithm software code (emphasis added). Thus, Example 39 was deemed as patent eligible under step 2a prong 1 as not reciting neither a “Mental Process” and/or a “Mathematical Concept” and/or “Certain Method of Organizing Human Activities”.
In contrast to Example Claim 39, Examiner discloses the Independent Claims 1 and 20 under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind (such as observation(s) and/or opinion(s) and/or evaluation(s) and/or judgment(s)) and/or (2) the use of a physical aid (e.g., the pen and paper). The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C. Additionally and/or alternatively, these abstract idea limitations (as identified below in the 35 U.S.C. 101 Analysis Section), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (2) fundamental economic principles or practices (including mitigating risk) and/or (3) managing personal behavior or relationships or interactions between people (including teachings and/or social activities and/or following rules or instructions). There is no indication or mentioning of any “machine learning algorithm” software or no training of “neural networks”. Examiner notes the Applicant’s steps for example shown in Independent Claims 1 and 20 pertain to generating a multi-dimensional risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment and workers participating in the activity. Moreover, from the Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) regarding “Certain Methods of Organizing Human Activities” Grouping, Examiner mentions that “this grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping” (emphasis added). 
Contrary to McRO, the instant claimed invention is directed towards an abstract idea - see the detailed 101 shown below- and the remaining limitations of the claimed invention, individually or in combination, do not represent significantly more than the abstract idea itself.
The instant claimed invention and Example Claim 39 of the 35 U.S.C. 101 Examples have different claim sets and different fact patterns, and therefore the two are not analogous.
Contrary to Example Claim 39 of the 35 U.S.C. 101 Examples, the instant claimed invention, when implemented, does not improve the functionality of the computer nor does it improve a technology/technical field. There is no technical evidence/technical support in the Applicant's Specification of technical improvements or of a technical solution to a technical problem.
Examiner notes that practically is achieved via the use of a physical aid (e.g., the pen and paper). A person can draw a multi-dimensional risk matrix (on an xyz plane with x-axis showing probability, y-axis showing impact and z-axis showing significance as corroborated via Applicant’s Drawings shown in Fig. 3C and 4B for example) in order to perform comprehensive risk management and evaluation on a construction activity, an external environment and workers participating in the activity using a computer as a tool. Assuming arguendo, if the claims do not recite a mental process, which Examiner does not concede, Examiner notes that the claims indeed recite “Certain Methods of Organizing Human Activities” which pertains to (2) fundamental economic principles or practices (including mitigating risk) and/or (3) managing personal behavior or relationships or interactions between people (including teachings and/or social activities and/or following rules or instructions). The concept of mitigating risk in a construction or manufacturing environment has been fundamental economic principle or practice in the industry as demonstrated via the references shown in Step 2B of the 35 U.S.C. 101 analysis shown below. 
Therefore, Examiner maintains that Claims 1-20 are patent ineligible over 35 U.S.C. § 101 revised step 2a prong one.
Argument #3:
(C).	Applicant argues that Claims 1-20 recite additional elements that integrate the judicial exception into a practical application under revised step 2a prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 21-22, dated 09/13/2022). Examiner respectfully disagrees.
Independent Claims 1 and 20 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a plurality of virtual sensors”, “sensor network”,  “database”, “wind sensor(s), temperature sensor(s) or a humidity sensor(s)”, “pop-up window or a separate additional icon”, “graphical user interface (GUI)” & “Monte Carlo prediction algorithm”, etc…), in conjunction with the limitations are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). 
Additionally and/or alternatively, there are certain limitations particularly in Independent Claims 1 and 20 for example which demonstrate (1) mere data gathering such as (e.g., “receiving first real-time data from a plurality of virtual sensors at a construction site” (see Independent Claims 1 and 20) & “receiving second real-time data from a plurality of environmental sensors, including one or more of a wind sensor, a temperature sensor or a humidity sensor” (see Independent Claims 1 and 20)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)). The claims specify the abstract idea of monitoring comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction which relates to activities that are executed in an environment, because this requirement merely limits the claims to construction and/or project management fields.  Also the claims limit the abstract idea of collecting information for constructions activities, analyzing these constructions activities and displaying the results reflective of a 3D risk matrix reflective of the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information in a construction and/or project management fields.
Dependent Claims 2-19 recite additional elements such as (e.g., “pop-up window or the icon”, “database”, “sensor network”, “graphical user interface (GUI)”,  “a plurality of virtual sensors”, “Monte Carlo Prediction algorithm”, “pop-up window or a separate additional icon”, “multi-dimensional internal space”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Examiner notes that the Dependent Claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in the Dependent Claims reflect mere data gathering such as (e.g., “the individual facility factor evaluation step receives incident and accident information, which is generated by individual construction equipment at a construction site and includes at least one among a type and a frequency of an accident occurred by the construction equipment, the number of accidents occurred by the equipment in each set period and an accumulated number of the accidents, standard years of use, and durability of each major component, and risk information according to the incident and accident information, on the basis of statistical data related to construction site accidents occurred in the past according to operation of various construction equipment, from its own database or outside, and reflects the incident, accident and risk information in evaluation of the individual facility factors, and the collective facility factor evaluation step categorizes accident occurrence issues generated by contact or collision between construction equipment, turnover accidents or the like in the site by incident and accident information, on the basis of statistical data related to construction site accidents occurred in the past according to operation of various construction equipment, receives risk information according thereto from its own database or outside, and reflects risk information in evaluation of the collective facility factors” (see Dependent Claim 2) & “wherein the general activity factors include information on a property of a performance task itself of each individual activity, past accident history, and categorized as indoor or outdoor accidents of each construction type and activity collected according to the construction type, the activity, and the workplace classified as indoor or outdoor” (see Dependent Claim 3) & “wherein the general environmental factors include environmental information including at least one among geographic information, season, temperature, precipitation, and wind speed of a construction site collected according to the construction type, the activity, and the workplace” (see Dependent Claim 9) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Also certain limitations in the Dependent Claims reflect mere data outputting such as (e.g. “further includes, before the activity PI calculation step, an activity risk avoidance design step of presenting risk information included for each individual field worker and/or work organization, and information on mitigating activities for risk avoidance and/or mitigation according to a selected construction type, activity, and workplace” (see Dependent Claim 5) & “the facility comparison index is presented as a numerical value at the activity significance (S) reflecting step so that a site manager may utilize the facility comparison index in increasing or decreasing possibility of an accident risk of actually deployed construction equipment or a risk of entire construction types and activities” (see Dependent Claim 6) & “wherein at the activity risk notification step, the pop-up window or the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 7) & “wherein the step of calculating environmental risk evaluation information further includes, before the environmental PI calculation step, an environmental risk avoidance design step of additionally presenting information on mitigating activities for risk avoidance and/or mitigation corresponding to weather and climate conditions according to a selected construction type, activity and workplace in correspondence to risk information according to external environmental conditions directly or indirectly affecting each individual construction type and activity” (see Dependent Claim 11) & “wherein at the environmental risk notification step, the pop-up window or the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 12) & “wherein the step of calculating worker risk evaluation information further includes, before the worker PI calculation step, a worker risk avoidance design step of presenting risk information included for each individual field worker and/or work organization, and information on mitigating activities for risk avoidance and/or mitigation according to a selected construction type, activity, and workplace” (see Dependent Claim 17) & “the worker comparison index is presented as a numerical value at the worker significance (S) reflecting step so that a site manager may utilize the worker comparison index in increasing or decreasing possibility of an accident risk of actually deployed workers or a risk of entire construction types and activities” (see Dependent Claim 18) & “wherein at the worker risk notification step, the pop-up window or 5 the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 19)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, it is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps).
	Accordingly it appears that what is argued here is an improvement in the 	business process itself, as an entrepreneurial objective, [argued here as using a GUI to generate 	a multi-dimensional risk matrix (on an xyz plane with x-axis showing probability, y-axis showing 	impact and z-axis showing significance as corroborated via Applicant’s Drawings shown in Fig. 3C 	and 4B for example) in order to perform comprehensive risk management and evaluation on a 	construction activity, an external environment and workers participating in the activity], which is 	not a clear and deliberate technological solution improving the computer itself or another 	technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. 	SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals 	Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd 	to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put [argued here with respect to “receiving 	data”, “analyzing data”, and/or 	“displaying/generating data on a GUI”], yet do not present any 	clear, genuine 	technological improvement, in how computers carry out basic functions as 	scrutinized by the Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 	830 F.3d 1350, 119 	USPQ2d 1739” hereinafter “Elec. Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-	36” and “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools (e.g., using a GUI with a 	pop-window and/or icon at a predetermined position) to aid the above abstract process” itself 	(similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 119 	USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350”, p.1742 ¶3 last 	sentence), or used in conjunction with computer tools (similar to “Synopsys, Inc. v. Mentor 	Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 2016 BL 	344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application.]
Argument #4:
(D).	Applicant argues that Claims 1-20 are analogous to Example Claim 40 of the 35 U.S.C. 101 Examples: Subject Matter Eligibility Examples: Abstract Ideas document and therefore deemed patent eligible under revised step 2a prong two as integrating the judicial exception into a practical application via the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Page 22, dated 09/13/2022). Examiner respectfully disagrees.
	Example Claim 40 of the 35 U.S.C. 101 Examples is a method for adaptive monitoring or traffic data through a network appliance connected between computing devices in a network.  This example claim 40 was deemed patent eligible as integrating the judicial exception into a practical application by reciting the combination of additional elements of collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold which is either an improvement to technology or technical field (see MPEP § 2106.05 (a)) and/or applying or using the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05 (e)).
	In contrast to Example Claim 40, Examiner discloses the Independent Claims 1 and 20 for example reflect the abstract idea of monitoring comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction which relates to activities that are executed in an environment, because this requirement merely limits the claims to construction and/or project management fields.  Also the claims limit the abstract idea of collecting information for constructions activities, analyzing these constructions activities and displaying the results reflective of a 3D risk matrix reflective of the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information in a construction and/or project management fields (see MPEP § 2106.05 (h)). Additionally, and/or alternatively, Applicant’s claims reflect mere instructions to apply a judicial exception by requiring the use of software (e.g., using a GUI with a pop-window and/or icon at a predetermined position) to tailor information and provide the results to the user on a computer (see MPEP § 2106.05 (f)). The instant claimed invention and Example Claim 40 have different claim sets and different fact patterns, and therefore the two are not analogous.
Contrary to Example Claim 40 of the 35 U.S.C. 101 Examples, the instant claimed invention, when implemented, does not improve the functionality of the computer nor does it improve a technology/technical field. There is no technical evidence/technical support in the Applicant's Specification of technical improvements or of a technical solution to a technical problem.
Therefore, Examiner maintains that Claims 1-20 are patent ineligible over 35 U.S.C. § 101 revised step 2a prong two.
		Argument #5:
(E).	Applicant argues that Claims 1-20 recite additional elements that amount to significantly more than the judicial exception under revised step 2B of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 22-23, dated 09/13/2022). Examiner respectfully disagrees.
Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of structure recited at a high level such as a “database” (see for example Dependent Claim 2); “pop-up window / icon” (see Applicant’s Specification ¶ [0059], ¶ [0093] & ¶ [0133]) & “multi-dimensional internal space” (see Applicant’s Specification ¶ [0059])). The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1 and 20 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “a plurality of virtual sensors”, “sensor network”,  “database”, “wind sensor(s), temperature sensor(s) or a humidity sensor(s)”, “pop-up window or a separate additional icon”, “graphical user interface (GUI)” & “Monte Carlo prediction algorithm”, etc…), in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).
Additionally and/or alternatively, there are certain limitations particularly in Independent Claims 1 and 20 for example which demonstrate (1) mere data gathering such as (e.g., “receiving first real-time data from a plurality of virtual sensors at a construction site” (see Independent Claims 1 and 20) & “receiving second real-time data from a plurality of environmental sensors, including one or more of a wind sensor, a temperature sensor or a humidity sensor” (see Independent Claims 1 and 20)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)). The claims specify the abstract idea of monitoring comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction which relates to activities that are executed in an environment, because this requirement merely limits the claims to construction and/or project management fields.  Also the claims limit the abstract idea of collecting information for constructions activities, analyzing these constructions activities and displaying the results reflective of a 3D risk matrix reflective of the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information in a construction and/or project management fields.
Dependent Claims 2-19 recite additional elements such as (e.g., “pop-up window or the icon”, “database”, “sensor network”, “graphical user interface (GUI)”, “a plurality of virtual sensors”, “Monte Carlo Prediction algorithm”, “pop-up window or a separate additional icon”, “multi-dimensional internal space”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations of Dependent Claims 2-19 recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Examiner notes that the Dependent Claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in the Dependent Claims reflect mere data gathering such as (e.g., “the individual facility factor evaluation step receives incident and accident information, which is generated by individual construction equipment at a construction site and includes at least one among a type and a frequency of an accident occurred by the construction equipment, the number of accidents occurred by the equipment in each set period and an accumulated number of the accidents, standard years of use, and durability of each major component, and risk information according to the incident and accident information, on the basis of statistical data related to construction site accidents occurred in the past according to operation of various construction equipment, from its own database or outside, and reflects the incident, accident and risk information in evaluation of the individual facility factors, and the collective facility factor evaluation step categorizes accident occurrence issues generated by contact or collision between construction equipment, turnover accidents or the like in the site by incident and accident information, on the basis of statistical data related to construction site accidents occurred in the past according to operation of various construction equipment, receives risk information according thereto from its own database or outside, and reflects risk information in evaluation of the collective facility factors” (see Dependent Claim 2) & “wherein the general activity factors include information on a property of a performance task itself of each individual activity, past accident history, and categorized as indoor or outdoor accidents of each construction type and activity collected according to the construction type, the activity, and the workplace classified as indoor or outdoor” (see Dependent Claim 3) & “wherein the general environmental factors include environmental information including at least one among geographic information, season, temperature, precipitation, and wind speed of a construction site collected according to the construction type, the activity, and the workplace” (see Dependent Claim 9) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Also certain limitations in the Dependent Claims reflect mere data outputting such as (e.g. “further includes, before the activity PI calculation step, an activity risk avoidance design step of presenting risk information included for each individual field worker and/or work organization, and information on mitigating activities for risk avoidance and/or mitigation according to a selected construction type, activity, and workplace” (see Dependent Claim 5) & “the facility comparison index is presented as a numerical value at the activity significance (S) reflecting step so that a site manager may utilize the facility comparison index in increasing or decreasing possibility of an accident risk of actually deployed construction equipment or a risk of entire construction types and activities” (see Dependent Claim 6) & “wherein at the activity risk notification step, the pop-up window or the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 7) & “wherein the step of calculating environmental risk evaluation information further includes, before the environmental PI calculation step, an environmental risk avoidance design step of additionally presenting information on mitigating activities for risk avoidance and/or mitigation corresponding to weather and climate conditions according to a selected construction type, activity and workplace in correspondence to risk information according to external environmental conditions directly or indirectly affecting each individual construction type and activity” (see Dependent Claim 11) & “wherein at the environmental risk notification step, the pop-up window or the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 12) & “wherein the step of calculating worker risk evaluation information further includes, before the worker PI calculation step, a worker risk avoidance design step of presenting risk information included for each individual field worker and/or work organization, and information on mitigating activities for risk avoidance and/or mitigation according to a selected construction type, activity, and workplace” (see Dependent Claim 17) & “the worker comparison index is presented as a numerical value at the worker significance (S) reflecting step so that a site manager may utilize the worker comparison index in increasing or decreasing possibility of an accident risk of actually deployed workers or a risk of entire construction types and activities” (see Dependent Claim 18) & “wherein at the worker risk notification step, the pop-up window or 5 the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 19)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
These claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 
(see for example -> “receiving data over a network” -> (e.g., “receiving first real-time data from a plurality of virtual sensors at a construction site” (see Independent Claims 1 and 20) & “receiving second real-time data from a plurality of environmental sensors, including one or more of a wind sensor, a temperature sensor or a humidity sensor” (see Independent Claims 1 and 20)).
Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Thirdly, Examiner provides corroboration from Applicant’s denoting the manual aspect of “drawing” a risk matrix and 3D vector value for example which can be performed by a person at a minimum by the use of physical aids such as pen and paper and “Mathematical Concepts” which can be performed by a calculation formula at a minimum for calculating a 3D vector value.
Applicant’s Specification ¶ [0052]: “Next, step S460 is an activity axis generation step, and may generate an activity risk matrix. Here, the activity risk matrix may be generated by drawing the probability (P), the impact (I), and the activity significance (S) in three dimensions.”
 Applicant’s Specification ¶ [0056]: “It is possible to generate a three-dimensional vector value (a risk value calculated according to a preset method, such as an average, a weighted average, or a sum by addition and subtraction). However, the three-dimensional vector value may be calculated and drawn in various ways, such as being automatically calculated by a separately set algorithm or calculation formula, or being reflected and calculated considering an increase or decrease situation for one or more values of the probability (P), the impact (I), and the sensory level (I)).
Applicant’s Specification ¶ [0087]: Next, step S550 is an environment axis generation step, and may generate an environmental risk matrix. Here, the environmental risk matrix may be generated by drawing the probability (P), the impact (I), and the environmental significance (S) in three dimensions. In this environmental risk matrix, vector values may be calculated as environmental risk evaluation information (see FIG. 3C).”
Applicant’s Specification ¶ [0128]: “Step S660 is a worker axis generation step, and may generate a worker risk matrix. Here, the worker risk matrix may be generated by drawing the probability (P), the impact (I), and the worker significance (S) in three dimensions. In this worker risk matrix, vector values may be calculated as worker risk evaluation information (see FIG. 4C)” (emphasis added).
Fourth, Examiner cites Chandra reference US PG Pub (US 2017/0032255 A1) denoting a sensor network shown.
See at ¶ [0018]: “Monitor system 109 comprises sensors for monitoring workplace injury events. The workplace injury events may be monitored via a plurality of sensing devices including, inter alia, RFID sensors for identification, video camera based sensors for automatically recording the workplace injury events (for performing a root cause analysis), and mobile device type sensors for near real time reporting of the injury events. All monitored or reported workplace injury events are stored in a data warehouse 102 (e.g., a centralized server) for further analysis with respect to tagging events that resulted in loss time.”
See at ¶ [0039]: “Each of the steps in the algorithm of FIG. 6 may be enabled and executed in any order by a computer processor executing computer code. In step 600, a plurality of workplace injury based events (associated with a plurality of individuals at a multisite distributed workplace environment) are monitored by a centralized server via execution of multiple geographically distributed sensor devices.”
		Examiner cites Davidson reference US PG Pub (US 2016/0163186 A1) denoting a sensor 	network shown.
See at ¶ [0035]: “System 100 gathers information using sensors disposed at various points in and around the structure. The available sensors include an external set of sensors, two of which are shown as sensors 110a and 110b in.”
See at ¶ [0040]: Generally, “Each sensor 114 provides contemporary or contemporary and historical information through measurements, that can be used for fire risk assessment, analysis and management. Sensors 114 monitor electrical distribution system 120 directly and indirectly.”
		Examiner also cites Coburn reference US PG Pub (US 2009/0138306 A1) denoting a sensor 	network with determining risk assessment of a facility as shown.
See at ¶ [0022]: “Referring generally to the figures, a risk assessment method is shown and described. The method generally includes the steps of determining environmental requirements necessary for successful achievement of a function of the facility, determining consequences for failing to maintain the environmental requirements, identifying facility systems necessary to maintain the environmental requirements, and calculating risk based on the identified facility systems and the determined consequences.”
See at ¶ [0023]: “For example, facility systems 13 may be or include components such as a pump, a circuit breaker, a fan, a temperature sensor , an electronic controller, a damper, a control valve, an actuator, a humidity sensor, etc. Facility systems (and components) 13 may operate independently or interdependently to allow for achievement of facility functions (e.g., maintain humidity below a certain threshold, maintain temperature, maintain lighting levels, maintain pressure levels, etc.).”
	Examiner also cites Hatfield reference US PG Pub (US 2017/0147958 A1) denoting a sensor network with determining risk assessment of a facility as shown.
See at ¶ [0022]: “The systems and methods of the present disclosure may detect risk (e.g., in real time) operator conditions and may alert the operator, other operators or personnel at a site, a central station, remote facility, or other parties when an operator condition needs attention, for example, when a fatigue or distraction event occurs. The alert may include information relating to the scale of fatigue and distraction risk and may provide a response, such as a workflow for remediation of the condition. Such conditions may be detected based on information received from in-vehicle operations and operator monitoring, wearables (e.g., wrist-worn actigraphy), and/or other sensors.”
		Fifth, Examiner cites the following references to demonstrate a Graphical User Interface 	(GUI) coupled with icons and/or pop-up windows to perform multi-dimensional risk matrix 	assessments, see the following shown below:
	#1) US PG Pub (US 2010/0042451 A1) at Howell – “Risk Management Decision Facilitator”
See Howell at ¶ [0034]: “For example, it is well-known that equivalent terms in the risk management field and in the statistics field and in other similar fields could be substituted for some of the terms used herein.”
See Howell at ¶ [0045] & Fig. 7B: “Fig. 7B illustrates an example of selection of a likelihood threshold in input field 703b for a remote harm (level 4) in a specific product to 1 in 10,000 to 50,000 instead of 1 in every 10,000 to 100,000 uses. Since this likelihood range is worse than the company wide stated goal, it is designated with a color--yellow. Other indications could be used, for example, icons, symbols, textures, etc. In the example shown, the RMDFS (Risk Management Decision Facilitator System) directs the user to indicate a rationale for the decision in input field 712.”
See Howell at ¶ [0046] & Fig. 7C: “Similarly, FIG. 7C illustrates an example selection of a likelihood threshold in input field 703c for a remote harm (level 4) in a specific product to 1 in 10,000 to 150,000 instead of 1 in every 10,000 to 100,000 uses. Since this frequency is better than the company wide stated goal, it is designated with a different color blue. Other indications could be used, for example, icons, symbols, textures, etc.”
See Howell at ¶ [0097-0098] & Fig. 17B: “Product Population is defined by the user in the Risk Assessment popup window (see FIG. 17B). Average Time in Service in months is defined by the user in the Risk Assessment popup window (see FIG. 17B).”
See Howell at Fig. 4: “Once the number of severity levels and likelihood levels are specified, the RMDFS (Risk Management Decision Facilitator System) creates an appropriate risk matrix to manage risk management decisions for that company. FIG. 4 is an example block diagram illustrating how the RMDFS generates of one or more risk management matrices in an example embodiment.”
See Howell also at Fig. 6 showing an Example of a 4 x 6 matrix with (probability or likelihood on one-axis and Severity on the other axis.
#2) US PG Pub (US 2020/0065726 A1) at Gibbons – “Integrated Business Operations Efficiency Risk Management”
See Gibbons at ¶ [0048]: “The present description includes one or more embodiments that are generally related to a novel and helpful integrated system and method for risk management by proactively identifying and mitigating risks.”
See Gibbons at ¶ [0072] & Fig. 9: “In Step 934, the system 810 provides real-time results of the tolerability of the risk obtained from Step 932. The results may be visible to a user logging on the system 810 later, depending on the person's level of access and control of information. Alternatively, the system 810 may notify a group of interested parties with respect to the specific risk. The notification may be conducted by sending emails, showing a pop-up notification window whenever an interested party logs into the system 810, or using any other method known to a person having ordinary skill in the art.
See Gibbons also at Fig. 4 shown below demonstrating the multi-dimensional risk matrix with icons and/or pop-up windows:

    PNG
    media_image1.png
    557
    685
    media_image1.png
    Greyscale

Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]

Claim Rejections - 35 USC § 101
7.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.

8.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.		Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are each focused to a statutory category namely a “method” or a “process” (Claims 1-19) and a “system” or an “apparatus” (Claim 20). 
 [Step 1 = Yes, Claims 1-19 recite a “method” or a “process” and Claim 20 recites a “system” or an “apparatus”. Therefore, Examiner proceeds onto Step 2A Prong 1 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong One: Independent Claims 1 and 20 recites limitations that set forth the abstract idea(s), namely (see in bold except via strikethrough):
“” (see Independent Claim 1);
“” (see Independent Claim 20);
“” (see Independent Claim 20);
“receiving first real-time data from  at a construction site” (see Independent Claims 1 and 20);
“receiving second real-time data from ” (see Independent Claims 1 and 20);
“calculate, based on the first real-time data, activity risk evaluation information by operating  at a construction site through” (see Independent Claims 1 and 20);
“a facility factor evaluation using  at the construction site to evaluate facility factors that reflects information on facilities deployed in the activity according to selection of a construction type, an activity, and a workplace in which the activity is progressed” (see Independent Claims 1 and 20);
“an activity PI calculation to calculate a probability (P) of occurrence of a safety accident for each activity and an impact (I) according to occurrence of the accident that reflects the facility factors and previously collected general activity factors” (see Independent Claims 1 and 20);
“an activity significance (S) to reflect additionally an activity significance (S) reflecting previously collected special activity factors in a PI result value of the activity PI calculation” (see Independent Claims 1 and 20);
“calculate, based on the second real-time data, environmental risk evaluation information by operating  through” (see Independent Claims 1 and 20);
“an environmental PI calculation to calculate a probability (P) of occurrence of a safety accident and an impact (I) according to occurrence of the accident by reflecting previously collected general environmental factors according to selection of the construction type, the activity, and the workplace in which the activity is progressed” (see Independent Claims 1 and 20);
“an environmental significance (S) to reflect additionally an environmental significance (S) that reflects previously collected special environmental factors by operating  in a PI result value of the environmental PI calculation” (see Independent Claims 1 and 20);
“calculate worker risk evaluation information through” (see Independent Claims 1 and 20);
“a worker PI calculation to calculate a probability (P) of occurrence of a safety accident and an impact (I) according to occurrence of the accident by reflecting previously collected general worker factors according to selection of the construction type, the activity, and the workplace in which the activity is progressed” (see Independent Claims 1 and 20);
“a worker significance (S) to reflect additionally a worker significance (S) that reflects the competency index and previously collected special worker factors in a PI result value of the environmental PI calculation” (see Independent Claims 1 and 20);
“generate  a multi-dimensional matrix based on the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information” (see Independent Claims 1 and 20);
“generate a real-time alert through a for notification of a specific risk situation when it is evaluated that there is a risk accompanied with a specific construction type and/or detailed activity, when it is evaluated that there is an external environmental risk directly or indirectly affecting a specific construction type and/or a detailed activity, or when it is evaluated that there is a worker-related risk directly or indirectly affecting a specific construction type and/or detail activity” (see Independent Claims 1 and 20);
“displayed at a predetermined position in a multi-dimensional internal space of the multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Independent Claims 1 and 20).
These abstract idea limitations (as identified above in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind (such as observation(s) and/or opinion(s) and/or evaluation(s) and/or judgment(s)) and/or (2) the use of a physical aid (e.g., the pen and paper). The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (2) fundamental economic principles or practices (including mitigating risk) and/or (3) managing personal behavior or relationships or interactions between people (including teachings and/or following rules or instructions).
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
Moreover, from the Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) regarding “Certain Methods of Organizing Human Activities” Grouping, Examiner mentions that “this grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping” (emphasis added).
That is, other than reciting the elements of (e.g., “a plurality of virtual sensors”, “sensor network”,  “database”, “wind sensor(s), temperature sensor(s) or a humidity sensor(s)”, “pop-up window or a separate additional icon”, “graphical user interface (GUI)” & “Monte Carlo prediction algorithm”, etc…), nothing in the claim element(s) precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) fundamental economic principles or practices (including mitigating risk) and/or (2) managing personal behavior or relationships or interactions between people (including teachings and/or following rules or instructions) and/or “Mental Processes” which pertains to (3) concepts performed in the human mind and/or via as physical aids regarding pen and paper (such as observation(s) and/or evaluation(s) and/or opinion(s) and/or judgment(s)).
Evidence for such “Mental Processes” is provided herein according to the following Applicant’s Specification sections denoting the manual aspect of “drawing” a risk matrix and 3D vector value for example which can be performed by a person at a minimum by the use of physical aids such as pen and paper.
Applicant’s Specification ¶ [0052]: “Next, step S460 is an activity axis generation step, and may generate an activity risk matrix. Here, the activity risk matrix may be generated by drawing the probability (P), the impact (I), and the activity significance (S) in three dimensions.”
 Applicant’s Specification ¶ [0056]: “It is possible to generate a three-dimensional vector value (a risk value calculated according to a preset method, such as an average, a weighted average, or a sum by addition and subtraction). However, the three-dimensional vector value may be calculated and drawn in various ways, such as being automatically calculated by a separately set algorithm or calculation formula, or being reflected and calculated considering an increase or decrease situation for one or more values of the probability (P), the impact (I), and the sensory level (I)).
Applicant’s Specification ¶ [0087]: Next, step S550 is an environment axis generation step, and may generate an environmental risk matrix. Here, the environmental risk matrix may be generated by drawing the probability (P), the impact (I), and the environmental significance (S) in three dimensions. In this environmental risk matrix, vector values may be calculated as environmental risk evaluation information (see FIG. 3C).”
Applicant’s Specification ¶ [0128]: “Step S660 is a worker axis generation step, and may generate a worker risk matrix. Here, the worker risk matrix may be generated by drawing the probability (P), the impact (I), and the worker significance (S) in three dimensions. In this worker risk matrix, vector values may be calculated as worker risk evaluation information (see FIG. 4C)” (emphasis added).
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.” Also “if a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (e.g., the pen and paper) to help perform a mental step does not negate the mental nature of this limitation (emphasis added). 
Dependent Claims 2-19:
The additional limitations of the claimed invention contain additional elements such as (e.g., “pop-up window or the icon”, “database”, “a plurality of virtual sensors”, “sensor network”, “Monte Carlo Prediction algorithm”, “graphical user interface (GUI)”, “pop-up window or a separate additional icon”, “multi-dimensional internal space”, etc…) which merely narrow the previously recited abstract idea limitations of “Mental Processes” and/or “Certain Methods of Organizing Human Activities” Groupings and are further directed to additional abstract ideas for generating a 3D risk matrix and method for evaluating and factoring in the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information as previously described in Independent Claims 1 and 20. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“A multi-dimensional risk matrix generation method for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity using a database and a sensor network coupled to the database and configured to execute the instructions by a Monte Carlo prediction algorithm, the method performed by the sensor network comprising” (see Independent Claim 1);
“a database” (see Independent Claim 20);
“a sensor network coupled to the database and configured to execute the instructions by a Monte Carlo prediction algorithm and configured to” (see Independent Claim 20);
“receiving first real-time data from a plurality of virtual sensors at a construction site” (see Independent Claims 1 and 20);
“receiving second real-time data from a plurality of environmental sensors, including one or more of a wind sensor, a temperature sensor or a humidity sensor” (see Independent Claims 1 and 20);
“calculate, based on the first real-time data, activity risk evaluation information by operating a plurality of virtual sensors at a construction site through” (see Independent Claims 1 and 20);
“a facility factor evaluation using the plurality of virtual sensors at the construction site to evaluate facility factors that reflects information on facilities deployed in the activity according to selection of a construction type, an activity, and a workplace in which the activity is progressed” (see Independent Claims 1 and 20);
“an activity PI calculation to calculate a probability (P) of occurrence of a safety accident for each activity and an impact (I) according to occurrence of the accident that reflects the facility factors and previously collected general activity factors” (see Independent Claims 1 and 20);
“an activity significance (S) to reflect additionally an activity significance (S) reflecting previously collected special activity factors in a PI result value of the activity PI calculation” (see Independent Claims 1 and 20);
“calculate, based on the second real-time data, environmental risk evaluation information by operating wind sensors, temperature sensors and/or humidity sensors through” (see Independent Claims 1 and 20);
“an environmental PI calculation to calculate a probability (P) of occurrence of a safety accident and an impact (I) according to occurrence of the accident by reflecting previously collected general environmental factors according to selection of the construction type, the activity, and the workplace in which the activity is progressed” (see Independent Claims 1 and 20);
“an environmental significance (S) to reflect additionally an environmental significance (S) that reflects previously collected special environmental factors by operating the wind sensors, the temperature sensors and/or the humidity sensors in a PI result value of the environmental PI calculation” (see Independent Claims 1 and 20);
“calculate worker risk evaluation information by operating the sensor network through” (see Independent Claims 1 and 20);
“a worker PI calculation to calculate a probability (P) of occurrence of a safety accident and an impact (I) according to occurrence of the accident by reflecting previously collected general worker factors according to selection of the construction type, the activity, and the workplace in which the activity is progressed” (see Independent Claims 1 and 20);
“a worker significance (S) to reflect additionally a worker significance (S) that reflects the competency index and previously collected special worker factors in a PI result value of the environmental PI calculation” (see Independent Claims 1 and 20);
“generate a graphical user interface including a multi-dimensional matrix based on the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information” (see Independent Claims 1 and 20);
“generate a real-time alert through a pop-up window or a separate additional icon for notification of a specific risk situation when it is evaluated that there is a risk accompanied with a specific construction type and/or detailed activity, when it is evaluated that there is an external environmental risk directly or indirectly affecting a specific construction type and/or a detailed activity, or when it is evaluated that there is a worker-related risk directly or indirectly affecting a specific construction type and/or detail activity” (see Independent Claims 1 and 20);
“wherein the pop-up window or the icon is displayed at a predetermined position in a multi-dimensional internal space of the multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Independent Claims 1 and 20).
Independent Claims 1 and 20 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a plurality of virtual sensors”, “sensor network”,  “database”, “wind sensor(s), temperature sensor(s) or a humidity sensor(s)”, “pop-up window or a separate additional icon”, “graphical user interface (GUI)” & “Monte Carlo prediction algorithm”, etc…), in conjunction with the limitations are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). 
Additionally and/or alternatively, there are certain limitations particularly in Independent Claims 1 and 20 for example which demonstrate (1) mere data gathering such as (e.g., “receiving first real-time data from a plurality of virtual sensors at a construction site” (see Independent Claims 1 and 20) & “receiving second real-time data from a plurality of environmental sensors, including one or more of a wind sensor, a temperature sensor or a humidity sensor” (see Independent Claims 1 and 20)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)). The claims specify the abstract idea of monitoring comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction which relates to activities that are executed in an environment, because this requirement merely limits the claims to construction and/or project management fields.  Also the claims limit the abstract idea of collecting information for constructions activities, analyzing these constructions activities and displaying the results reflective of a 3D risk matrix reflective of the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information in a construction and/or project management fields.
Dependent Claims 2-19 recite additional elements such as (e.g., “pop-up window or the icon”, “database”, “sensor network”, “graphical user interface (GUI)”,  “a plurality of virtual sensors”, “Monte Carlo Prediction algorithm”, “pop-up window or a separate additional icon”, “multi-dimensional internal space”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Examiner notes that the Dependent Claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in the Dependent Claims reflect mere data gathering such as (e.g., “the individual facility factor evaluation step receives incident and accident information, which is generated by individual construction equipment at a construction site and includes at least one among a type and a frequency of an accident occurred by the construction equipment, the number of accidents occurred by the equipment in each set period and an accumulated number of the accidents, standard years of use, and durability of each major component, and risk information according to the incident and accident information, on the basis of statistical data related to construction site accidents occurred in the past according to operation of various construction equipment, from its own database or outside, and reflects the incident, accident and risk information in evaluation of the individual facility factors, and the collective facility factor evaluation step categorizes accident occurrence issues generated by contact or collision between construction equipment, turnover accidents or the like in the site by incident and accident information, on the basis of statistical data related to construction site accidents occurred in the past according to operation of various construction equipment, receives risk information according thereto from its own database or outside, and reflects risk information in evaluation of the collective facility factors” (see Dependent Claim 2) & “wherein the general activity factors include information on a property of a performance task itself of each individual activity, past accident history, and categorized as indoor or outdoor accidents of each construction type and activity collected according to the construction type, the activity, and the workplace classified as indoor or outdoor” (see Dependent Claim 3) & “wherein the general environmental factors include environmental information including at least one among geographic information, season, temperature, precipitation, and wind speed of a construction site collected according to the construction type, the activity, and the workplace” (see Dependent Claim 9) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Also certain limitations in the Dependent Claims reflect mere data outputting such as (e.g. “further includes, before the activity PI calculation step, an activity risk avoidance design step of presenting risk information included for each individual field worker and/or work organization, and information on mitigating activities for risk avoidance and/or mitigation according to a selected construction type, activity, and workplace” (see Dependent Claim 5) & “the facility comparison index is presented as a numerical value at the activity significance (S) reflecting step so that a site manager may utilize the facility comparison index in increasing or decreasing possibility of an accident risk of actually deployed construction equipment or a risk of entire construction types and activities” (see Dependent Claim 6) & “wherein at the activity risk notification step, the pop-up window or the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 7) & “wherein the step of calculating environmental risk evaluation information further includes, before the environmental PI calculation step, an environmental risk avoidance design step of additionally presenting information on mitigating activities for risk avoidance and/or mitigation corresponding to weather and climate conditions according to a selected construction type, activity and workplace in correspondence to risk information according to external environmental conditions directly or indirectly affecting each individual construction type and activity” (see Dependent Claim 11) & “wherein at the environmental risk notification step, the pop-up window or the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 12) & “wherein the step of calculating worker risk evaluation information further includes, before the worker PI calculation step, a worker risk avoidance design step of presenting risk information included for each individual field worker and/or work organization, and information on mitigating activities for risk avoidance and/or mitigation according to a selected construction type, activity, and workplace” (see Dependent Claim 17) & “the worker comparison index is presented as a numerical value at the worker significance (S) reflecting step so that a site manager may utilize the worker comparison index in increasing or decreasing possibility of an accident risk of actually deployed workers or a risk of entire construction types and activities” (see Dependent Claim 18) & “wherein at the worker risk notification step, the pop-up window or 5 the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 19)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, it is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as a “database” (see for example Dependent Claim 2); “pop-up window / icon” (see Applicant’s Specification ¶ [0059], ¶ [0093] & ¶ [0133]) & “multi-dimensional internal space” (see Applicant’s Specification ¶ [0059])). The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1 and 20 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “a plurality of virtual sensors”, “sensor network”,  “database”, “wind sensor(s), temperature sensor(s) or a humidity sensor(s)”, “pop-up window or a separate additional icon”, “graphical user interface (GUI)” & “Monte Carlo prediction algorithm”, etc…), in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).
Additionally and/or alternatively, there are certain limitations particularly in Independent Claims 1 and 20 for example which demonstrate (1) mere data gathering such as (e.g., “receiving first real-time data from a plurality of virtual sensors at a construction site” (see Independent Claims 1 and 20) & “receiving second real-time data from a plurality of environmental sensors, including one or more of a wind sensor, a temperature sensor or a humidity sensor” (see Independent Claims 1 and 20)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)). The claims specify the abstract idea of monitoring comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction which relates to activities that are executed in an environment, because this requirement merely limits the claims to construction and/or project management fields.  Also the claims limit the abstract idea of collecting information for constructions activities, analyzing these constructions activities and displaying the results reflective of a 3D risk matrix reflective of the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information in a construction and/or project management fields.
Dependent Claims 2-19 recite additional elements such as (e.g., “pop-up window or the icon”, “database”, “sensor network”, “graphical user interface (GUI)”, “a plurality of virtual sensors”, “Monte Carlo Prediction algorithm”, “pop-up window or a separate additional icon”, “multi-dimensional internal space”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations of Dependent Claims 2-19 recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Examiner notes that the Dependent Claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in the Dependent Claims reflect mere data gathering such as (e.g., “the individual facility factor evaluation step receives incident and accident information, which is generated by individual construction equipment at a construction site and includes at least one among a type and a frequency of an accident occurred by the construction equipment, the number of accidents occurred by the equipment in each set period and an accumulated number of the accidents, standard years of use, and durability of each major component, and risk information according to the incident and accident information, on the basis of statistical data related to construction site accidents occurred in the past according to operation of various construction equipment, from its own database or outside, and reflects the incident, accident and risk information in evaluation of the individual facility factors, and the collective facility factor evaluation step categorizes accident occurrence issues generated by contact or collision between construction equipment, turnover accidents or the like in the site by incident and accident information, on the basis of statistical data related to construction site accidents occurred in the past according to operation of various construction equipment, receives risk information according thereto from its own database or outside, and reflects risk information in evaluation of the collective facility factors” (see Dependent Claim 2) & “wherein the general activity factors include information on a property of a performance task itself of each individual activity, past accident history, and categorized as indoor or outdoor accidents of each construction type and activity collected according to the construction type, the activity, and the workplace classified as indoor or outdoor” (see Dependent Claim 3) & “wherein the general environmental factors include environmental information including at least one among geographic information, season, temperature, precipitation, and wind speed of a construction site collected according to the construction type, the activity, and the workplace” (see Dependent Claim 9) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Also certain limitations in the Dependent Claims reflect mere data outputting such as (e.g. “further includes, before the activity PI calculation step, an activity risk avoidance design step of presenting risk information included for each individual field worker and/or work organization, and information on mitigating activities for risk avoidance and/or mitigation according to a selected construction type, activity, and workplace” (see Dependent Claim 5) & “the facility comparison index is presented as a numerical value at the activity significance (S) reflecting step so that a site manager may utilize the facility comparison index in increasing or decreasing possibility of an accident risk of actually deployed construction equipment or a risk of entire construction types and activities” (see Dependent Claim 6) & “wherein at the activity risk notification step, the pop-up window or the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 7) & “wherein the step of calculating environmental risk evaluation information further includes, before the environmental PI calculation step, an environmental risk avoidance design step of additionally presenting information on mitigating activities for risk avoidance and/or mitigation corresponding to weather and climate conditions according to a selected construction type, activity and workplace in correspondence to risk information according to external environmental conditions directly or indirectly affecting each individual construction type and activity” (see Dependent Claim 11) & “wherein at the environmental risk notification step, the pop-up window or the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 12) & “wherein the step of calculating worker risk evaluation information further includes, before the worker PI calculation step, a worker risk avoidance design step of presenting risk information included for each individual field worker and/or work organization, and information on mitigating activities for risk avoidance and/or mitigation according to a selected construction type, activity, and workplace” (see Dependent Claim 17) & “the worker comparison index is presented as a numerical value at the worker significance (S) reflecting step so that a site manager may utilize the worker comparison index in increasing or decreasing possibility of an accident risk of actually deployed workers or a risk of entire construction types and activities” (see Dependent Claim 18) & “wherein at the worker risk notification step, the pop-up window or 5 the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 19)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
These claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 
(see for example -> “receiving data over a network” -> (e.g., “receiving first real-time data from a plurality of virtual sensors at a construction site” (see Independent Claims 1 and 20) & “receiving second real-time data from a plurality of environmental sensors, including one or more of a wind sensor, a temperature sensor or a humidity sensor” (see Independent Claims 1 and 20)).
Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Thirdly, Examiner provides corroboration from Applicant’s denoting the manual aspect of “drawing” a risk matrix and 3D vector value for example which can be performed by a person at a minimum by the use of physical aids such as pen and paper and “Mathematical Concepts” which can be performed by a calculation formula at a minimum for calculating a 3D vector value.
Applicant’s Specification ¶ [0052]: “Next, step S460 is an activity axis generation step, and may generate an activity risk matrix. Here, the activity risk matrix may be generated by drawing the probability (P), the impact (I), and the activity significance (S) in three dimensions.”
 Applicant’s Specification ¶ [0056]: “It is possible to generate a three-dimensional vector value (a risk value calculated according to a preset method, such as an average, a weighted average, or a sum by addition and subtraction). However, the three-dimensional vector value may be calculated and drawn in various ways, such as being automatically calculated by a separately set algorithm or calculation formula, or being reflected and calculated considering an increase or decrease situation for one or more values of the probability (P), the impact (I), and the sensory level (I)).
Applicant’s Specification ¶ [0087]: Next, step S550 is an environment axis generation step, and may generate an environmental risk matrix. Here, the environmental risk matrix may be generated by drawing the probability (P), the impact (I), and the environmental significance (S) in three dimensions. In this environmental risk matrix, vector values may be calculated as environmental risk evaluation information (see FIG. 3C).”
Applicant’s Specification ¶ [0128]: “Step S660 is a worker axis generation step, and may generate a worker risk matrix. Here, the worker risk matrix may be generated by drawing the probability (P), the impact (I), and the worker significance (S) in three dimensions. In this worker risk matrix, vector values may be calculated as worker risk evaluation information (see FIG. 4C)” (emphasis added).
Fourth, Examiner cites Chandra reference US PG Pub (US 2017/0032255 A1) denoting a sensor network shown.
See at ¶ [0018]: “Monitor system 109 comprises sensors for monitoring workplace injury events. The workplace injury events may be monitored via a plurality of sensing devices including, inter alia, RFID sensors for identification, video camera based sensors for automatically recording the workplace injury events (for performing a root cause analysis), and mobile device type sensors for near real time reporting of the injury events. All monitored or reported workplace injury events are stored in a data warehouse 102 (e.g., a centralized server) for further analysis with respect to tagging events that resulted in loss time.”
See at ¶ [0039]: “Each of the steps in the algorithm of FIG. 6 may be enabled and executed in any order by a computer processor executing computer code. In step 600, a plurality of workplace injury based events (associated with a plurality of individuals at a multisite distributed workplace environment) are monitored by a centralized server via execution of multiple geographically distributed sensor devices.”
		Examiner cites Davidson reference US PG Pub (US 2016/0163186 A1) denoting a sensor 	network shown.
See at ¶ [0035]: “System 100 gathers information using sensors disposed at various points in and around the structure. The available sensors include an external set of sensors, two of which are shown as sensors 110a and 110b in.”
See at ¶ [0040]: Generally, “Each sensor 114 provides contemporary or contemporary and historical information through measurements, that can be used for fire risk assessment, analysis and management. Sensors 114 monitor electrical distribution system 120 directly and indirectly.”
		Examiner also cites Coburn reference US PG Pub (US 2009/0138306 A1) denoting a sensor 	network with determining risk assessment of a facility as shown.
See at ¶ [0022]: “Referring generally to the figures, a risk assessment method is shown and described. The method generally includes the steps of determining environmental requirements necessary for successful achievement of a function of the facility, determining consequences for failing to maintain the environmental requirements, identifying facility systems necessary to maintain the environmental requirements, and calculating risk based on the identified facility systems and the determined consequences.”
See at ¶ [0023]: “For example, facility systems 13 may be or include components such as a pump, a circuit breaker, a fan, a temperature sensor , an electronic controller, a damper, a control valve, an actuator, a humidity sensor, etc. Facility systems (and components) 13 may operate independently or interdependently to allow for achievement of facility functions (e.g., maintain humidity below a certain threshold, maintain temperature, maintain lighting levels, maintain pressure levels, etc.).”
	Examiner also cites Hatfield reference US PG Pub (US 2017/0147958 A1) denoting a sensor network with determining risk assessment of a facility as shown.
See at ¶ [0022]: “The systems and methods of the present disclosure may detect risk (e.g., in real time) operator conditions and may alert the operator, other operators or personnel at a site, a central station, remote facility, or other parties when an operator condition needs attention, for example, when a fatigue or distraction event occurs. The alert may include information relating to the scale of fatigue and distraction risk and may provide a response, such as a workflow for remediation of the condition. Such conditions may be detected based on information received from in-vehicle operations and operator monitoring, wearables (e.g., wrist-worn actigraphy), and/or other sensors.”
		Fifth, Examiner cites the following references to demonstrate a Graphical User Interface 	(GUI) coupled with icons and/or pop-up windows to perform multi-dimensional risk matrix 	assessments, see the following shown below:
	#1) US PG Pub (US 2010/0042451 A1) at Howell – “Risk Management Decision Facilitator”
See Howell at ¶ [0034]: “For example, it is well-known that equivalent terms in the risk management field and in the statistics field and in other similar fields could be substituted for some of the terms used herein.”
See Howell at ¶ [0045] & Fig. 7B: “Fig. 7B illustrates an example of selection of a likelihood threshold in input field 703b for a remote harm (level 4) in a specific product to 1 in 10,000 to 50,000 instead of 1 in every 10,000 to 100,000 uses. Since this likelihood range is worse than the company wide stated goal, it is designated with a color--yellow. Other indications could be used, for example, icons, symbols, textures, etc. In the example shown, the RMDFS (Risk Management Decision Facilitator System) directs the user to indicate a rationale for the decision in input field 712.”
See Howell at ¶ [0046] & Fig. 7C: “Similarly, FIG. 7C illustrates an example selection of a likelihood threshold in input field 703c for a remote harm (level 4) in a specific product to 1 in 10,000 to 150,000 instead of 1 in every 10,000 to 100,000 uses. Since this frequency is better than the company wide stated goal, it is designated with a different color blue. Other indications could be used, for example, icons, symbols, textures, etc.”
See Howell at ¶ [0097-0098] & Fig. 17B: “Product Population is defined by the user in the Risk Assessment popup window (see FIG. 17B). Average Time in Service in months is defined by the user in the Risk Assessment popup window (see FIG. 17B).”
See Howell at Fig. 4: “Once the number of severity levels and likelihood levels are specified, the RMDFS (Risk Management Decision Facilitator System) creates an appropriate risk matrix to manage risk management decisions for that company. FIG. 4 is an example block diagram illustrating how the RMDFS generates of one or more risk management matrices in an example embodiment.”
See Howell also at Fig. 6 showing an Example of a 4 x 6 matrix with (probability or likelihood on one-axis and Severity on the other axis.
#2) US PG Pub (US 2020/0065726 A1) at Gibbons – “Integrated Business Operations Efficiency Risk Management”
See Gibbons at ¶ [0048]: “The present description includes one or more embodiments that are generally related to a novel and helpful integrated system and method for risk management by proactively identifying and mitigating risks.”
See Gibbons at ¶ [0072] & Fig. 9: “In Step 934, the system 810 provides real-time results of the tolerability of the risk obtained from Step 932. The results may be visible to a user logging on the system 810 later, depending on the person's level of access and control of information. Alternatively, the system 810 may notify a group of interested parties with respect to the specific risk. The notification may be conducted by sending emails, showing a pop-up notification window whenever an interested party logs into the system 810, or using any other method known to a person having ordinary skill in the art.
See Gibbons also at Fig. 4 shown below demonstrating the multi-dimensional risk matrix with icons and/or pop-up windows:

    PNG
    media_image1.png
    557
    685
    media_image1.png
    Greyscale

Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/           		Patent Examiner, Art Unit 3623                                                                                                                                                                                             

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683